Fourth Court of Appeals
                                San Antonio, Texas
                                     October 29, 2021

                                   No. 04-21-00463-CV

                      IN THE INTEREST OF M.M., et al., Children,

                 From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00974
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER

    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before November 8, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court